Exhibit 10.27.1




AMENDMENT NO. 1 TO

LOAN, PLEDGE AND SECURITY AGREEMENT




This AMENDMENT NO. 1 TO LOAN, PLEDGE AND SECURITY AGREEMENT (“Amendment No. 1”)
is dated July 9, 2013 by and among SOFTECH, INC., a Massachusetts corporation
(the “Borrower”) and PRIDES CROSSING CAPITAL, L.P. (“PCC”) and PRIDES CROSSING
CAPITAL-A, L.P. (“PCCA, and together with PCC the “Lenders”).




WHEREAS, the Borrower and Lenders are parties to that certain Loan, Pledge and
Security Agreement, dated May 10, 2013 (and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”); and




WHEREAS, the Borrower and Greenleaf have agreed on terms for the Borrower’s
redemption and Greenleaf’s sale of some but not all of the Borrower’s common
stock owned by Greenleaf (the “Greenleaf Stock Redemption”), and the Lenders
have agreed, subject to the terms and conditions set forth in this Amendment, to
waive provisions in the Loan Agreement necessary to consummate the Greenleaf
Stock Redemption; and




WHEREAS, the Lenders have also agreed to temporarily amend Leverage Ratio II in
Section 11.2 of the Loan Agreement, subject to the terms and conditions set
forth herein; and




WHEREAS, as partial consideration for the agreements and amendments herein
Borrower shall grant Lenders a warrant to purchase twenty-five thousand (25,000)
shares of Borrower’s common stock.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree as follows:




1.

Capitalized Terms.  Capitalized terms used herein which are defined in the Loan
Agreement have the same meanings herein as therein, except to the extent that
such meanings are amended hereby.




2.

Amendment of Exhibit 1.1 – Definitions.  Exhibit 1.1 to the Loan Agreement is
hereby amended by adding the following new defined terms:




“Amendment No. 1” means that certain Amendment No. 1 to Loan, Pledge and
Security Agreement, dated July 9, 2013, by and between the Borrower and Lenders.




“Greenleaf Stock” means Two Hundred and Seventy-One Thousand Four Hundred and
Eleven (271,411) shares of Borrower’s common stock, which as of May 31, 2013
were owned by Greenleaf or Persons affiliated with Greenleaf.




“Third Party Stock” means up to One Hundred and Fifteen Thousand (115,000)
shares of Borrower’s common stock, which are owned by Persons other than
Greenleaf or Persons affiliated with Greenleaf.




“Warrant Agreement” means collectively those certain Warrant Agreements, dated
July 9, 2013, by and from the Borrower and in favor of and to the Lenders.




4.

Amendment of Exhibit 1.1 – Definitions.  Exhibit 1.1 is hereby amended by
deleting the definition of “Loan Documents” and replacing it with:




“Loan Documents” means the Loan Agreement, Amendment No. 1, Term Note I, Term
Note II, IP Security Agreement, Personal Guaranty, all Subordination Agreements,
Stock Powers, all UCC-1/Financing Statements, the Escrow Agreement, Warrant
Agreement and all other documents, agreements, instruments and inter-creditor
agreements now or hereafter evidencing, describing, relating to, guaranteeing or
securing the Indebtedness, contemplated hereby or delivered in connection
herewith, and all prior amendments and restates of any or all or the foregoing,
as they may be modified from time to time.





Error! Unknown document property name.




--------------------------------------------------------------------------------




5.

Amendment of Section 11.2. Section 11.2 of the Loan Agreement is deleted in its
entirety and replaced with:




“11.2

Leverage Ratio II.  On the last day of each fiscal quarter the Borrower’s
Leverage Ratio II shall be no greater than the ratio amounts during the time
periods set forth in the following table:




Fiscal Quarters – Ending During Period

Maximum Leverage Ratio II




Closing Date to and including November 30, 2013




2.60:1.00




December 1, 2013 to and including February 28, 2014




2.25:1.00




March 1, 2014 to and including March 31, 2015




2.00:1.00




April 1, 2015 to and including May 1, 2016




1.75:1.00




6.

Authorization to Redeem Common Stock.




(a)

On the date hereof the Lenders waive Section 10.3 of the Loan Agreement for the
limited purpose of Borrower’s redemption and purchase of no more than One
Hundred and Seventy Thousand (170,000) shares of Greenleaf Stock.  The Lenders’
waiver and consent in this Section 6(a) is conditioned on Borrower’s paying no
more than Thirty-Seven Cents ($0.37) per share for such Greenleaf Stock.




(b)

The Lenders further waive Section 10.3 of the Loan Agreement for the limited
purpose of authorizing Borrower to purchase an additional One Hundred and One
Thousand Four Hundred and Eleven (101,411) shares of Greenleaf Stock on a future
date chosen by Borrower, provided that (i) the Borrower shall have provided
written notice to the Lenders, no less than five (5) Business Days prior to the
proposed purchase, of Borrower’s intent to purchase such Greenleaf Stock, (ii)
the Lender’s consent, in their sole discretion, in writing, and (iii) on the
date of such purchase (A) no Event of Default exists, (B) payment of the
purchase price for such Greenleaf Stock will not result in an Event of Default
and (C) payment of the purchase price of such Greenleaf Stock will not have a
Material Adverse Effect.  




(c)

The Lenders further waive Section 10.3 of the Loan Agreement for the limited
purpose of authorizing Borrower to purchase up to One Hundred and Fifteen
Thousand (115,000) shares of Third Party Stock, for a price per share not to
exceed the publicly quoted market price for such stock at the time of the
purchase.  The Lender’s waiver and consent in this Section 6(c) is conditioned
on Borrower’s (i) written notification to the Lenders of Borrower’s intent to
purchase such stock, no less than five (5) Business Days prior to the proposed
purchase, (ii) Borrower’s receipt of Lenders’ written consent to the terms of
the proposed purchase, including without limitation the purchase price, which
consent shall be in Lenders’ sole discretion, and (iii) on the date of such
purchase  (A) no Event of Default exists, (B) payment of the purchase price for
such stock will not result in an Event of Default, and (C) payment of the
purchase price for such stock will not have a Material Adverse Effect.




(d)

Except as set forth in sub-sections (a), (b) and (c) in this Section 6, all
terms and conditions of Section 10.3 of the Loan Agreement shall remain in
effect, unmodified and unaltered in all other respects.




  

7.

Warrant Agreement.  In partial consideration for the amendments and waivers set
forth in this Amendment No. 1 the Borrower shall execute the Warrant Agreement,
pursuant to which Lenders shall receive warrants for the purchase of Twenty-Five
Thousand (25,000) shares of Borrower’s common stock, at one dollar ($1.00) per
share.





2




--------------------------------------------------------------------------------




8.

No Other Defaults; Representations and Warranties.  The Borrower hereby confirms
that after giving effect to this Amendment No. 1, (a) the representations and
warranties of the Borrower contained in the Loan Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof as if made on such date (except to the extent that such representations
and warranties expressly relate to an earlier date); (b) no Default or Event of
Default has occurred and is continuing as of the date hereof; (c) the Borrower
is duly authorized to execute, deliver and perform its obligations under this
Amendment; (d) the execution, delivery and performance of this Amendment have
been duly authorized by all necessary corporate action; and (e) this Amendment
No. 1, when executed and delivered by the Borrower, will be a legal, valid and
binding obligation the Borrower, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or equitable
principles relating to enforceability (whether enforcement is sought in equity
or at law).




9.

Effectiveness of Amendment.  This Amendment No. 1 shall become effective upon
receipt by Lenders of a counterpart of this Amendment No. 1 duly executed by the
Borrower.




10.

Miscellaneous.




(a)

Except to the extent specifically amended or waived herein, the Loan Agreement,
the other Loan Documents and all related documents shall remain in full force
and effect, unmodified and unaltered in all other respects.  Whenever the terms
or sections amended hereby shall be referred to in the Loan Agreement, other
Loan Documents or such other related documents (whether directly or by
incorporation into other defined terms), such defined terms shall be deemed to
refer to those terms or sections as amended by this Amendment.




(b)

This Amendment may be executed in any number of counterparts (including by
delivery of counterparts by facsimile or electronic mail), each of which, when
executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument.




(c)

This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.




(d)

The Borrower agrees to pay all reasonable and documented out-of-pocket expenses,
including legal fees and disbursements incurred by the Lenders in connection
with this Amendment and the transactions contemplated hereby.




[Remainder of the page is blank.  Signature page follows.]











3




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1, which
shall be deemed to be a sealed instrument as of the date first above written.







BORROWER







SOFTECH, INC.







/s/ Joseph P. Mullaney

Joseph P. Mullaney

Its Chief Executive Officer







LENDERS







PRIDES CROSSING CAPITAL, L.P.







By PRIDES CROSSING CAPITAL GP, LLC

Its General Partner







/s/ Peter M. Sherwood

Peter M. Sherwood

Its Manager







PRIDES CROSSING CAPITAL-A, L.P.







By PRIDES CROSSING CAPITAL GP, LLC

Its General Partner







/s/ Peter M. Sherwood

Peter M. Sherwood

Its Manager

























[Softech – Signature Page to Amendment No. 1 to Loan Agreement – July 2013]









